UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): May 9, 2012 ROGERS CORPORATION (Exact name of Registrant as specified in Charter) Massachusetts (State or Other Jurisdiction of Incorporation) 1-4347 (Commission File Number) 06-0513860 (I.R.S. Employer Identification No.) One Technology Drive, P.O. Box 188, Rogers, Connecticut 06263-0188 (Address of Principal Executive Offices and Zip Code) (860) 774-9605 (Registrant's telephone number, including area code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 204.13e-4(c)) Item 2.05Costs Associated with Exit or Disposal Activities. On May 9, 2012, the management of Rogers Corporation (the “Company”), in connection with its continuing efforts to reduce operating costs, committed to a plan to cease operations at the manufacturing site it has been leasing in Bremen, Germany.The manufacture of certain silicone materials produced in the Bremen facility will be consolidated into the Company’s existing facility in Carol Stream, Illinois.The Bremen operation, which was acquired as part of the Company’s acquisition of certain assets of MTI Global, Inc. in 2009, has not been profitable. The Company expects to incur expenses and charges during the second quarter of 2012 in connection with its plan to close the Bremen facility.These expenses and charges, which cannot be reasonably estimated at this time, will include, without limitation, the following major components: (i) those associated with the early termination of the lease for the 68,000 square foot building; (ii) those associated with the separation from employment of approximately 33 employees at the facility; (iii) those associated with physically removing and transporting certain manufacturing equipment and preparing the building for return to the landlord; and (iv) possible impairment of assets.An amendment to this Form 8-K will be timely filed when estimates for these expenses and charges are formulated. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ROGERS CORPORATION By:/s/ Dennis M. Loughran Dennis M. Loughran Vice President, Finance and Chief Financial Officer Date:May 11, 2012
